Citation Nr: 9904166	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-25 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
December 1942.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of June and October 1996 rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's established service-connected disabilities 
are Raynaud's disease of both upper extremities, rated 50 
percent disabling; Raynaud's disease of both lower 
extremities, rated 50 percent disabling; and a fungus 
infection of the hands and feet, rated 10 percent disabling.  
The combined rating is 80 percent.  The veteran has been 
found to be totally disabled based on individual 
unemployability since 1961.

2.  Service-connected disabilities have not rendered the 
veteran unable to independently perform daily functions of 
self-care or to protect himself from the hazards and dangers 
incident to his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need 
for regular aid and attendance of another person have not 
been met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance of another person due 
to service connected disabilities.  Service connection is 
currently in effect for Raynaud's disease of both upper 
extremities, rated 50 percent disabling; Raynaud's disease of 
both lower extremities, rated 50 percent disabling; and a 
fungus infection of the hands and feet, rated 10 percent 
disabling.  It is important to note that only disability 
associated with these conditions may be considered in support 
of the claim for special monthly compensation.  The effects 
of nonservice-connected conditions may not be considered.

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

VA and private treatment records from July 1995 to June 1997 
have been reviewed in connection with the veteran's claim for 
special monthly compensation benefits.  These show that the 
veteran has been receiving treatment for numerous 
disabilities, including his service-connected Raynaud's 
disease and non-service-connected heart disease, Paget's 
disease, a dental disorder, and degenerative joint disease.  
The most recent records concern treatment for heart disease.  

An examination to determine the need for regular aid and 
attendance, or for housebound status, was performed by VA in 
January 1996.  At that time, he complained that it took 
forever to do anything for himself.  It was noted that he was 
non-weight-bearing on the right leg, and was wheelchair bound 
most of the time.  Regarding disability of his upper 
extremities it was noted that he had severe Raynaud's disease 
that resulted in his having a great difficulty with fine 
movements, such as to button his shirt.  He also had a 
limited grip due to arthritis.  Regarding his lower 
extremities, it was noted that he had a right femur deformity 
due to Paget's disease that prevented weight bearing on that 
leg.  He had limited motion of his spine, due to degenerative 
joint disease.  

The VA examiner reviewed the veteran's ability to care for 
himself and stated that the veteran took about 4 hours to get 
himself ready on a daily basis in terms of showering, 
dressing and the like.  This was due to severe Raynaud's 
disease.  The veteran needed a wheelchair or crutches to 
ambulate and drove very short distances a few times per week 
for grocery shopping and medical appointments.  He was not 
able to walk without the assistance of another person, but 
could leave his home a few times per week for grocery 
shopping within 6 or 7 miles of his residence.  The diagnoses 
were Paget's disease, degenerative joint disease and 
Raynaud's disease.  The examiner rendered an opinion that the 
veteran required the daily personal health care services of a 
skilled provider.  

An examination to determine the need for regular aid and 
attendance, or for housebound status, was performed by VA in 
August 1996.  The veteran complained that it took him forever 
to dress, or to do anything.  He had no gross restriction of 
his upper extremities, but these were frequently limited by 
Raynaud's syndrome.  His lower extremities were restricted by 
a non-union fracture of the left lower extremity, Paget's 
disease that resulted in atrophy of both lower extremities, 
and Raynaud's syndrome.  Weightbearing and balance required 
assistance.  Regarding his spine, it was noted that he had 
scoliosis as a result of forced compensatory postures and 
gait.  He had very limited mobility, without his wheelchair 
and urgent urinary incontinence.  He was able to walk 25 to 
50 feet without the assistance of another person.  He left 
his home for medical business mostly.  He needed a 
wheelchair.  The diagnoses were Paget's disease, Raynaud's 
syndrome, non-union fracture of the left femur, and a left 
hydrocele.  The examiner rendered an opinion that the veteran 
required the daily personal health care services of a skilled 
professional.  

Two VA physicians have rendered opinions that the veteran 
requires the aid and attendance of another person.  However, 
both examination reports clearly mix disabilities from 
service and non-service connected conditions.  Only the 
disability resulting from the veteran's Raynaud's syndrome 
may be considered.  The veteran's remaining service connected 
disability, fungus infection of the hands and feet, has not 
been shown to cause any impairment in his ability to care for 
himself.  Raynaud's syndrome affects both the upper and lower 
extremities.  

Regarding the lower extremities, there is compounding 
disability of the lower extremities, the nonunion fracture of 
the left femur, Paget's disease, and degenerative joint 
disease, that contributes to the veteran's inability to 
ambulate without the aid of a wheelchair.  As noted, this 
disability may not be considered.  However, even if 
disability associated with Paget's disease were to be, as the 
veteran contends considered as part of the basis for the need 
for aid and attendance benefits, the fact that the veteran 
may need a wheelchair for the majority of his ambulation does 
not, in and of itself, render him in need of aid and 
attendance, which is based on an inability to care for 
himself in accordance with the regulations that have been 
outlined above.  

The veteran's upper extremity limitation is based solely on 
his service connected disability.  At times, this limits his 
fine motor skills making dressing and bathing difficult.  It 
apparently takes him several hours to accomplish this.  But 
there is no evidence that the veteran cannot dress or undress 
himself, keep himself ordinarily clean and presentable, feed 
himself or attend to the wants of nature.  His service-
connected physical impairments have presented difficulties 
with activities of daily living, but none is shown to have 
rendered him so helpless as to require the regular assistance 
of another.  Therefore the criteria for special monthly 
compensation on the basis of the need for aid and attendance 
have not been met.  

The weight of the evidence is against the claim for special 
monthly compensation based on a need for aid and attendance 
of another person.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Special monthly compensation on account of a need for regular 
and attendance of another person is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


